Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-4 and 6-10 and species, SEQ ID NO 1 in the reply filed on  09/09/2022 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2022.
Claims 1-3 and 4-10 are under examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature without significantly more. The claims recites a product of nature. 
The instant claims are directed to a quantitative probe comprising a first probe sequence hybridizable to a sequence of 10 to 35 consecutive bases in the nucleotide sequence represented by SEQ ID NMO 1 derived from the human LINE-1 gene and a labeling part and a kit comprising a forward primer derived from human LINE-1 gene and reverse primer derived from human LINE-1 and an optional quantitative PCR probe.  Dependent claims recite labeling part is a combination of a fluorescent substance and a quencher corresponding to the fluorescent substance (claim 2 and 10), DNA polymerase having 5’ to 3’ exonuclease activity (claim 4), how the quantitative probe is formed (claim 6, 8-9), and a kit comprising primers and quantitative probe (claim 7).  The primers, probes, labeling part and DNA polymerase enzyme are naturally occurring nucleic acid sequences and polymerase.  The recitation of a labeling part  does not result in a structure that is markedly different from the naturally occurring nucleic acid sequence because it conveys the same nucleic acid sequence and claimed as a “part” without any further limitations.   The claim does not require a labeling part that is attached to the nucleic acid sequences or require a labeling part that is not naturally occurring, for example additional nucleotide sequences encompass a label.   The recitation of kit or quantitative probe does not result in a structure that is different than the naturally occurring nucleic acid and polymerase.  The claimed nucleic acids, and polymerase do not  display markedly different characteristic compared to the naturally occurring counterpart and there is no indication that mixing the naturally occurring nucleic acid, polymerase or labeling part changes the structure, function or other properties of the nucleic acids and polymerase.  According the nucleic acids, polymerase and labeling part are a product of nature exception and the claim is directed to at least one exception. This judicial exception is not integrated into a practical application because the claims recite probes, primers, polymerase and labeling part are naturally occurring and the probes, primers, antibody, and enzyme detect naturally occurring sequences.  The recitation of probe, primer, polymerase and labeling part is nothing more than an attempt to generally link the product of nature to a technological environment and is a nominal extra solution component of the claim and does not structurally change the nucleic acid, enzyme or antibody sequence.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are not significantly more. Besides the nucleic acids, polymerase and labeling part, the claims recite a kit.  At the time the invention was made, containment of nucleic acids of a kit including instructions was well-established, routine and conventional.  Additionally the kit is recited at such a high level of generality that it does not meaningfully limit the claim.  Thus the claims as a whole does not amount to significantly more than each “product of nature” by itself and the claims do not qualify as eligible subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in the nucleotide sequence represented by SEQ ID NO 1 derived from the human LINE-1 gene”.  Claim 3 recites “primer derived from human LINE-1”.  The recitation of representative by SEQ ID NO 1 and derived from the human LINE-1 gene renders the claim indefinite. Derived from and represented by is not an art recognized term to describe nucleic acid sequence structure.  It is not clear as to whether derived from and represented by consists of, comprises SEQ ID NO 1 or has some unstated level of identity or complementarity to SEQ ID NO: 1.  Because the term “derived from” and “represented by” has not been clearly defined in the specification and because there is no art recognized definition for these terms as it related to nucleic acid sequences, one of skill in the art cannot determine the metes and bounds of the claimed subject matter.
The recitation of  “further optionally comprising a quantitative PCR probe….wherein a sequence of the forward primer and a sequence of the reverse primers are selected such that a sequence of the optional quantitative PCR probe is flanked by the sequence of the forward primer and the sequence of the reverse primer on the nucleotide sequence of the human LINE-1 gene” is unclear and renders the claim indefinite.  It is unclear if the kit requires the optional quantitative PCR probe or does not require the optional PCR probe because the wherein phrase requires that optional PCR probe is present for the forward and reverse primer.  Additionally the claims are directed to a product and the wherein phrase requires selection of a sequence but does not further limit the structure of the components of kit but limits how the sequence of a first and second primer are selected, which requires the optional PCR probe.  It is unclear the metes and bounds of the claimed invention because the wherein phrase limits a method step and requires the optional PCR probe whereas the kit does not require the PCR probe and recites components of a kit.  It is unclear the structure of the forward and reverse primer given the limitation of the wherein phrase.  
The recitation of “wherein…is formed by any of the following” recited in claims 6-9 renders the claim indefinite.  Claims 6-9 depend from claim 1 and 3, which are directed to a product claims.  Claims 6-9 limit the products by a sequence that is formed as recited in the claims.  None of claims 6-9 recite a specific sequence or further limit the structural features of quantitative probe recited in claim 1 or the quantitative PCR kit recited in claim 3.   The claims merely limit how the probe is formed however the claims are not directed to methods of making a probe, the claims are directed to a probe and kit comprising a probe.  It is unclear how the limitations of claims 6-9 further limit the probe of claim 1 and the kit of claim 3.  Because the metes and bounds are unclear, the specification does not provide a strand for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 8-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6, 8-9 depend from claim 1 and 3.  Claims 6, 8-9 merely limit how the probe is formed with recitation to different sequences however the independent claims are not directed to methods of making a probe, the claims are directed to a probe and kit comprising a probe.  The limitations of claims 6, 8-9 does not limit any of the structural requirements of claim 1 or claim 3.   It is unclear how the limitations of claims 6, 8-9 further limit the probe of claim 1 and the kit of claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazazian et al (US 2003/0121063 A1).
Kazazian teaches a probe and primer that comprises SEQ ID NO 139.  SEQ ID NO 139 is identical to SEQ ID NO 3 and comprises 21 nucleotides of SEQ ID NO 1. Kazazian further teaches SEQ ID NO 138 and 139, which comprises forward and reverse primer derived from human LINE-1 and a quantitative PCR probe.  The claims do not recite any structural limitations that would distinguish a primer and a quantitative PCR probe, as such the primers disclosed by Kazazian also include quantitative PCR probes.  Kazazian disclosed a RT-PCR assay to detect L1, in the assay of Kazazian the components comprise DNA polymerase having 5’ to 3’exonuclease activity (see para 349).  Kazazian teaches P32 labeled primers (see para 235).  With regard to claims 6-9, the claims recite wherein the first probe sequence is formed by any of the following, however the claims does not limit the probe by a structure but by how the probe is formed.  Claims 6-9 have been given their broadest reasonably interpretation to include a probe hybridizable to SEQ ID NO 1.  SEQ ID NO 139 is completely identical to a portion of SEQ ID NO 1 and therefore anticipates claim 6-9. 
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatchwell (US2014/0155271 A1).
Hatchwell teaches kits that comprise primers and probes, labeled probes, reagents for amplification and DNA polymerase (see para 359).  Hatchwell teaches nucleic acids of SEQ ID NO 1 to 1020.  Hatchwell teaches oligonucleotide probes that comprise a fluorescent moiety on the 3’ terminus and a quencher on the 5’ terminus (see para 153)(quantitative PCR probe) (claim 2, 3, 7, 10).  Hatchwell teaches SEQ ID NO 110, which comprises SEQ ID NO 4 and SEQ ID NO 98 which comprises SEQ ID NO 3 (claim 7-8).  Hatwell therefore teaches a forward primer and reverse primer derived from LINE1,  and a first probe hybridizable to 10 to 35 based of SEQ ID NO 1. 
Sequence 98 from patent US 11180807
Query  1       CACTAATGTGTCATCTAGCAT  21
               |||||||||||||||||||||
Sbjct  781915  CACTAATGTGTCATCTAGCAT  781935

Sequence 110 from patent US 11180807
Query  1      CATGTGCCATGCTGGTGC  18
              ||||||||||||||||||
Sbjct  80508  CATGTGCCATGCTGGTGC  80491


Query  1      CATGTGCCATGCTGGTGC  18
              ||||||||||||||||||
Sbjct  57339  CATGTGCCATGCTGGTGC  57356


Claims 1, 3, 5-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Reeve et al (U.S. Patent No. 6,399,364; 04 June 2002).
Reeve et al teach compositions comprising all possible "N mer" oligonucleotides or subsets thereof "where N is preferably from 5 to 10, particularly 8 or 9" (see, e.g., col. 2, lines 62-67; claims 11 and 12; quotation from col 2, lines 63-65). Reeve et al teach that each of the 5 to 10 N-mers is labeled with a detectable moiety that is a detected by fluorescence, and particularly detectable moieties that are fluorophores (see, e.g., col. 2, lines 62-67; col. 3, lines 18-21; col. 10, line 1). Additionally Reeve teaches TaqDNA polymerase (see column 5, lines 40) and a kit for performing the method of any of the claims including labeled oligonucleotides (see claim 11) (instant claim 3 and 4).   Given that Reeve teaches compositions comprising all possible 5-10mers, it is a property of at least one of the nucleic acids in the composition that it comprises a nucleotide sequences that will hybridize to human LINE-1 gene represented by SEQ ID NO 1, a forward primer and reverse primer derived from human LINE-1 (claim 3), a probe sequence formed by SEQ ID NO 3 and 4 (claims 6, 8-9) and a kit comprising forward primer, reverse primer and quencher probe (claim 7).   
Conclusion
No claims are allowable.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634